441 Mich. 490 (1992)
490 N.W.2d 396
PEOPLE
v.
LANNOM
Docket No. 93036.
Supreme Court of Michigan.
Decided October 5, 1992.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Robert E. Weiss, Prosecuting *491 Attorney, and Donald A. Kuebler, Chief, Appellate Division, for the people.
Janel S. Fain for the defendant.
PER CURIAM:
The defendant pleaded guilty of being an habitual offender. The Court of Appeals later held that the plea waived his right to challenge the prosecutor's tardy filing of the supplemental information. We agree that the plea waived this defect, and we therefore affirm the judgments of the Court of Appeals and the circuit court.
I
The defendant was arrested on February 6, 1988, for resisting and obstructing a police officer.[1] Following a preliminary examination, he was arraigned in circuit court on March 14, 1988.
A supplemental information was filed on April 5, 1988.[2] It alleged that the defendant had been convicted of felonies in 1976 and 1978, and was thus an habitual (third-felony) offender.[3]
During the subsequent arraignment on the supplemental information, the defendant did not protest the failure of the prosecutor to file it within fourteen days of his arraignment on the underlying felony, as required by People v Shelton, 412 Mich. 565; 315 NW2d 537 (1982).[4]
Later in April 1988, the trial court conducted a one-day jury trial on the charge that the defendant *492 had resisted and obstructed an officer. The defendant was found guilty as charged. The following day, he pleaded guilty to the supplemental information. Again, the defendant failed to assert that the rule of Shelton had been violated.
The defendant was sentenced to a term of from thirty-two to forty-eight months in prison.
In the Court of Appeals, the defendant argued that his plea-based conviction as an habitual offender should be vacated because the supplemental information was not timely filed. The defendant did not challenge his underlying conviction for resisting and obstructing.
Following remand proceedings that concerned an issue not raised in this appeal, the Court of Appeals affirmed the defendant's conviction as an habitual offender. 192 Mich. App. 228; 480 NW2d 321 (1991).
The defendant has applied for leave to appeal.
II
In People v Fountain, 407 Mich. 96; 282 NW2d 168 (1979), this Court explained the prosecutor's obligation to proceed "promptly" if a defendant is to be charged as an habitual offender. The requirement of promptness was clarified in Shelton, where this Court held that "a supplemental information is filed `promptly' if it is filed not more than 14 days after the defendant is arraigned in circuit court (or has waived arraignment) on the information charging the underlying felony, or before trial if the defendant is tried within that 14-day period." 412 Mich. 569.
It is undisputed that the timeliness requirement of Shelton was not satisfied in this case.
*493 III
In People v New, 427 Mich. 482; 398 NW2d 358 (1986), we explained that a guilty plea waives many potential defenses, including issues regarding the denial of a motion to suppress evidence or the denial of a motion to quash the information because of insufficient evidence at the preliminary examination.[5] We held:
[A] defendant, after pleading guilty, may raise on appeal only those defenses and rights which would preclude the state from obtaining a valid conviction against the defendant. Such rights and defenses "reach beyond the factual determination of defendant's guilt and implicate the very authority of the state to bring a defendant to trial...." [People v White, 411 Mich. 366, 398; 308 NW2d 128 (1981)] (MOODY, J., concurring in part and dissenting in part). In such cases, the state has no legitimate interest in securing a conviction. On the other hand, where the defense or right asserted by defendant relates solely to the capacity of the state to prove defendant's factual guilt, it is subsumed by defendant's guilty plea. [427 Mich. 491.]
Following a plea of guilty,[6] a defendant thus is able to raise on appeal only an issue that "implicates the very authority of the state to bring the defendant to trial...." 427 Mich. 495. Another phrasing of this principle, adopted from the discussion in People v White, supra, is that "jurisdictional" defenses are not waived by a plea of guilty. 427 Mich. 490.
The plea-waiver rule was further discussed in *494 People v Mitchell, 431 Mich. 744; 432 NW2d 715 (1988), and People v Smith, 438 Mich. 715; 475 NW2d 333 (1991). Smith particularly aids the present inquiry, since this Court held that a plea of guilty waives a claim that a defendant's constitutional right to a speedy trial has been violated. 438 Mich. 719, 739.[7]
IV
In its opinion, the Court of Appeals correctly observed a split of authority in the Court of Appeals. In People v Rashid, 154 Mich. App. 762, 768-770; 398 NW2d 525 (1986), a panel of the Court held that a violation of the fourteen-day rule of Shelton is waived by a plea of guilty. Another panel held in People v Heffron, 175 Mich. App. 543, 548-550; 438 NW2d 253 (1988), that a plea of guilty does not waive this issue.[8]
In affirming this defendant's conviction as an habitual offender, the Court of Appeals characterized the Rashid opinion as "the better-reasoned view." 192 Mich. App. 230. We agree. The rule of Shelton is not jurisdictional. It is not a rule of constitutional dimension, or even a legislative enactment. Rather, Shelton and the other "rules of practice and procedure that have been developed for prosecutions under the habitual offender provisions are based on this Court's construction of the relevant statutes, and its exercise of its supervisory power over the practices and procedures in the courts of this state." People v Eason, 435 Mich. 228, 288; 458 NW2d 17 (1990) (dissenting opinion of LEVIN, J.).
*495 Accordingly, the fourteen-day rule of Shelton does not "implicate[] the very authority of the state to bring the defendant to trial...." 427 Mich. 495. Nor, contrary to the argument of the defendant, is it akin to a statute of limitations. The rule is simply a procedural device to protect the defendant's right to prompt and fair notice of a supplemental information.
For these reasons, we affirm the judgments of the Court of Appeals and the circuit court. MCR 7.302(F)(1).
CAVANAGH, C.J., and BRICKLEY, BOYLE, RILEY, GRIFFIN, and MALLETT, JJ., concurred.
LEVIN, J. (separate opinion).
The split of authority in the Court of Appeals having been resolved by a "first out" opinion,[*] I see no need, on the defendant's application, to peremptorily affirm the Court of Appeals, and would therefore deny leave to appeal.
NOTES
[1]  MCL 750.479; MSA 28.747.
[2]  Resisting and obstructing is a misdemeanor that is punishable by imprisonment for not more than two years. A defendant who is being prosecuted for such an offense can be subject to habitual-offender proceedings. See People v Smith, 423 Mich. 427; 378 NW2d 384 (1985).
[3]  MCL 769.11; MSA 28.1083.
[4]  Reh den 413 Mich. 1108 (1982).
[5]  The principles of New are subject to the right of the parties and the court to agree to the entry of a conditional plea. People v Reid, 420 Mich. 326; 362 NW2d 655 (1984).
[6]  In New, we further held that "a plea of nolo contendere has the same effect upon a defendant's ability to raise an issue on appeal as does a plea of guilty." 427 Mich. 493.
[7]  Five of this Court's seven justices also addressed the issue whether a guilty plea waives a violation of the 180-day rule. MCL 780.131 et seq.; MSA 28.969(1) et seq. Three of the five would have held that a plea waives a violation of the 180-day rule. 438 Mich. 719-729.
[8]  See also People v Hays, 164 Mich. App. 7, 12-13; 416 NW2d 358 (1987).
[*]  Administrative Order No. 1990-6, 436 Mich. lxxxiv; Administrative Order No. 1991-11, 439 Mich. xlv.